Citation Nr: 0324523	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In March 2001 and November 2002 the Board remanded 
the case for further development.  


FINDING OF FACT

There is no evidence of record that the veteran's current 
seizure disorder is related to his service.

CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
military service, such a disorder may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, what part of that evidence is to be provided by the 
claimant, and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, after the November 2002 remand, VA attempted to 
notify the claimant by a letter dated in November 2002, that 
VA would attempt to obtain all relevant evidence identified, 
and that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The letter was, however, returned as 
undeliverable with no known forwarding address.  The RO 
contacted the veteran's representative and requested a 
current address, but the representative did not have a more 
current address.  

In March 2003, a supplemental statement of the case was sent 
to the same address.  Interestingly, the supplemental 
statement of the case was NOT returned as undeliverable.  The 
supplemental statement of the case indicates that the 
veteran's letter had been returned undeliverable.  The 
veteran has not responded.  Any further assistance to the 
veteran to comply with the duty to assist, if necessary, 
cannot be provided due to the appellant's failure to provide 
a sufficient address at which to be contacted.  See 38 
U.S.C.A. § 5103A (West 2002); see also Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

Moreover, the Board notes that treatment records have been 
secured, and good faith efforts have been made to provide 
appropriate notice to the appellant.  As such, there is no 
evidence that there are additional records that could be 
obtained, nor is there evidence that other development is 
necessary.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the RO made every effort to 
secure all the veteran's service department medical records 
and his VA treatment records.  It is apparent that alleged VA 
treatment records from a "Dr. Shaw" are unavailable and 
that further efforts to secure these records would be futile.  
All other service and VA treatment records have been 
associated with the claims files.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent obtainable evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection

The veteran believes that schizophrenia had its onset in-
service.  

Factual Background

Service medical records show no relevant complaints, 
findings, treatment or diagnoses pertaining to a seizure 
disorder.  He denied a medical history of epilepsy or 
"fits" in June 1977, and the accompanying separation 
examination report shows that a neurological evaluation was 
normal.

VA treatment records, dating from April 1979 to April 2001, 
show that the veteran had symptoms of seizure activity 
related to substance abuse in August 1989.  A March 1993 
hospital discharge summary notes that, while hospitalized for 
treatment for substance abuse, the veteran was placed on 
Dilantin pending neurological examination due to a an 
orthostatic-type blood pressure drop or "seizure-type" 
response that caused him to fall.  The discharge diagnoses 
included rule out seizure disorder.  

Although there is no evidence that he followed-up with 
neurology, subsequent VA treatment records repeatedly note 
that the veteran took Dilantin.  Several hospitalization 
records indicate that he was seizure-free during admission.  
Also, several subsequent treatment records note diagnoses of 
seizure disorder.  

During the February 2002 Travel Board hearing before the 
undersigned, the veteran testified that the medication he 
took for his schizophrenia caused seizures.  He was first 
treated for a seizure disorder in 1991.  He was prescribed 
Dilantin for his seizure disorder, but did not use it on a 
daily basis.  It reportedly had been three years since his 
last seizure. 

Analysis

Service connection for a seizure disorder may be granted if 
the evidence of record, regardless of its date, shows that 
the veteran had a chronic seizure disorder in service, or a 
compensably disabling disorder within a year of his 
separation from active duty.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  Such evidence must be 
medical.  Id.  If the disorder was not chronic in-service, it 
may still be service connected if competent evidence shows 
that a current seizure disorder is related to service.  Id.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for a seizure disorder.  Initially, it is unclear 
from the medical evidence of record, whether the veteran 
currently has a seizure disorder.  However, assuming arguendo 
that he does, the medical evidence indicates that it was not 
objectively first manifest until March 1993, almost twenty 
years after his discharge from service.  Notably, however, 
there is no medical opinion etiologically linking a seizure 
disorder to service or any incident therein.  As such, there 
is no basis to grant service connection on a direct basis.

The issue of entitlement to service connection for a seizure 
disorder secondary to medication used to treat schizophrenia 
is the subject of the development outlined below.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Direct service connection for a seizure disorder is denied.


REMAND

The record reveals that the veteran is receiving Social 
Security benefits.  (See VA Medical Center discharge summary 
dated August 17, 1989.)  As these benefits may, in part, be 
due to paranoid schizophrenia, there is a duty to secure the 
medical records upon which those benefits were awarded.  
Quartuccio.

Accordingly, this case is REMANDED for the following action:

1.  The RO must contact the Social 
Security Administration, and attempt to 
secure the medical records upon which 
that agency awarded supplemental security 
income benefits.  If, after making 
reasonable efforts to obtain these 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the RO should 
readjudicate whether the claim of 
entitlement to service connection for 
schizophrenia should be reopened, as well 
as the issue of entitlement to service 
connection for a seizure disorder 
secondary to schizophrenia.  If the issue 
of entitlement to service connection for 
a psychiatric disorder is reopened 
because new and material evidence has 
been submitted, then a VA examination 
must be conducted.  The claims folders 
must be provided to and reviewed by the 
examiner prior to preparing any final 
report.  Such an examination report must 
include an opinion addressing whether it 
is at least as likely as not that a 
psychiatric disorder is related to 
service.  

Additionally, if the claim of entitlement 
to service connection for a psychiatric 
disorder is reopened then a VA 
neurological examination must be 
conducted.  The claims folders must be 
provided to and reviewed by the examiner 
prior to preparing any final report.  The 
neurologist must opine whether the 
appellant has a current seizure disorder.  
If so, the examiner must opine whether it 
is at least as likely as not that the 
disorder is caused or aggravated by 
psychotropic medication used to treat 
schizophrenia.  Examinations are not 
required if the claim to reopen remains 
denied

3.  If, for any reason, the claims remain 
denied then the RO must issue a 
supplemental statement of the case.  The 
appellant and his representative must 
then be offered an appropriate period of 
time to file a response.  The case should 
be returned to the Board only after 
ensuring full compliance with both the 
duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the duty 
to notify as that term is defined in 
Quartuccio.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need not take any action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



